Title: To George Washington from Brigadier General James Clinton, 18 May 1779
From: Clinton, James
To: Washington, George



Sir,
Albany Tuesday May 18th 1779

Yesterday Evening I was informed by Lt Colonel Butler, that he had received a Packet of Letters from your Excellency directed to me, with Orders to forward them to this Place with dispatch from New Bourough if Circumstances did not permit of his coming up by land, or Business unavoidably delay him.

On his Arrival at New Bourough which he informs me was late on Friday evening last, haveing some Stores to forward on to his Regiment, and his Horses being tired, he thought it most prudent to come up by Water, and deliver the Packet to the Care of Mr Mitchel Quarter master at that place, which he immediately did, and ordered him to send them off that Evening by a careful Person, with all possible Dispatch.
This is the fifth day they have been on the Road, and have not yet been received, as I conceive them to be of importance, I have wrote to Mr Mitchell desiring him to make all possible Enquiry after them, and I have ordered the Bearer to ride night and day to Head Quarters, that Your Excellency may have an oppertunity, knowing the Circumstances, to favour me with a Duplicate of your Orders.
I have just received a Letter from Genl Schuyler directed to you, which I send by the Bearer. I have the honour to be respectfully Your Excellency’s most humble Servt
James Clinton B. Genl
